             Case 2:10-cr-00378-MJP Document 246 Filed 02/12/21 Page 1 of 2




1                                                                 The Hon. Marsha J. Pechman
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
       UNITED STATES OF AMERICA,                        NO. CR10-378-MJP
10
                             Plaintiff,
11                                                      ORDER
12                           v.

13
       VICTOR MARTINEZ,
14
                     Defendant.
15
16
            The Court having reviewed the stipulated motion to set a status briefing schedule
17
     on the pending motion for compassionate release now, therefore:
18
            IT IS HEREBY ORDERED that all current deadlines for responding to the
19
     pending motion for compassionate release (Dkt. 242) are stricken.
20
            IT IS FURTHER ORDERED that the parties are directed to file a joint status
21
     report no later than March 30, 2021, advising the Court of the status of the motion for
22
     compassionate release and, if necessary, proposing a briefing schedule for the Court’s
23
     approval.
24
            DATED this 12 day of February, 2021.
25
26                                             __________________________________
27                                             MARSHA J. PECHMAN
                                               United States District Court Judge
28

      ORDER - 1                                                             UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      CR10-378-MJP
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:10-cr-00378-MJP Document 246 Filed 02/12/21 Page 2 of 2




1
     Presented by:
2
3 s/ Stephen Hobbs
  STEPHEN HOBBS
4
  Assistant United States Attorney
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2                                                   UNITED STATES ATTORNEY
                                                                700 STEWART STREET, SUITE 5220
     CR10-378-MJP
                                                                  SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
